This case involves the construction of a will. The testatrix devised her personal property and her real estate to her husband for life. In subsequent item's in the will she disposed of the remainder in the real estate but failed to make any other disposition of the personal property than that found in Item One which gave the personal property to her husband for life.
Having failed to dispose of the personal property other than to the husband for life_ it is the husband’s contention that she died intestate as to the remainder in the personal property, also that the testatrix having left no children, or descendants of children, under the statute of descent and distribution the husband takes the personal porperty outright, on the theory that intestate porperty passes under the statute of descent and distribution, no matter what the intention of the testatrix was where the testatrix fails to dispose of such personal property.